DETAILED ACTION
This action is in response to the Response After Final 05/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20 – 31 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 20 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor, the both ends of the input capacitor comprise a first end and a second end with a potential lower than the first end, a cathode of the Zener diode is connected to the first end of the input capacitor, and an anode of the Zener diode is connected to the enable terminal”.
	The primary reason for the indication of the allowability of claim 27 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes a Zener diode electrically connected between the both ends of the input capacitor, the both ends of the input capacitor comprise a first end and a second end with a potential lower than the first end, a cathode of the Zener diode is connected to the first end of the input capacitor, and an anode of the Zener diode is connected to the enable terminal”.
	The primary reason for the indication of the allowability of claim 30 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes: a voltage detector electrically connected to the both ends of the input capacitor between the both ends of the input capacitor; and a time constant circuit configured to determine a voltage-sustaining period, and the starter circuit is configured to continuously apply the enable voltage to the enable terminal during the voltage-sustaining period from a time point at which a value of the input voltage
equal to or higher than the second threshold falls below the second threshold”.
The primary reason for the indication of the allowability of claim 31 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the starter circuit includes: a voltage detector electrically connected to the both ends of the input capacitor between the both ends of the input capacitor; and a time constant circuit configured to determine a voltage-sustaining period, and the starter circuit is configured to continuously apply the enable voltage to the enable terminal during the voltage-sustaining period from a time point at which a value of the input voltage equal to or higher than the second threshold falls below the second threshold”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2014/0126254 discloses a start-up circuit for a DC-DC converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838